DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the applicant’s arguments filed on June 7, 2022, in which claims 1-26 are presented for further examination.

Response to Arguments
Applicant’s arguments filed on June 7, 2022, with respect to claims 1-26 have been fully considered and are persuasive. The 35 USC 103 rejection set forth in the most recent office action has been withdrawn in light of the claimed amendment filed on June 7, 2022.

Remark
Applicant asserted that the combination of Horowitz and Rodriguez fails to disclose a deployment model decision tree, wherein the deployment model decision tree comprising a plurality of decision nodes that manages deployment of the request instance of the database, and the cloud deployment strategy providing resource status information to the deployment model decision tree with respect to the one or more cloud service providers”. After further reviewed Applicant’s arguments in light of the original specification, it is conceivable that the combination of Horowitz and Rodriguez fails to disclose the above mentioned claimed features. Therefore, the 35 USC 103 rejection set forth in the last office action is hereby withdrawn.

Allowable Subject Matter
Claims 1-26 are allowed in light of the prior art of record and in light of the applicant’s arguments (page 2) filed on June 7, 2022.
The following is an examiner’s statement of reasons for allowance: 
The claimed invention is involved in requesting to deploy an instance of a database in a cloud computing environment, wherein the request including a database deployment model (DBDM) defining deployment of a database instance, building a deployment model decision tree based on the DBDM, initializing a cloud deployment strategy is initialized using the DBDM for enabling cloud service providers of the cloud computing environment to deploy the database instance, wherein a cloud computing resource is provisioned for the database instance according to the cloud deployment strategy and a set of services are initialized for the database instance according to the deployment model decision tree in order to minimize the security threats due to misconfigured database resources and software in cloud environments since thorough syntax and semantics checks and validity scans are performed during the database deployment.
None of the prior art of record, singular and any order combination builds a deployment model decision tree based at least in part on the database deployment model, the deployment model decision tree comprising a plurality of decision nodes configured to manage deployment of the requested instance of the database; and initializes a cloud deployment strategy, using the database deployment model, for enabling one or more cloud service providers of the cloud computing environment to deploy the database instance, the cloud deployment strategy providing resource status information to the deployment model decision tree with respect to the one or more cloud service providers. These claimed features render claims 1-26 allow.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN M CORRIELUS whose telephone number is (571)272-4032. The examiner can normally be reached Monday-Friday 6:30a-10p(Midflex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN M CORRIELUS/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        June 18, 2022